DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ; the present Office action is responsive to communications received on 02/15/2021.

Allowable Subject Matter
1.	Claims 1-4 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter:  
The following is an examiner’s statement of reasons for allowance: The combination of references relied upon does not disclose the claimed invention namely, a power supply box comprising: a first terminal that is having a first end directly connected to the first terminal and a second end directly connected to the second terminal so as to be interposed between the first terminal and the second terminal; a battery fuse terminal having a pair of fuses connected in series with each other, one of the pair of fuses is interposed between the first power storage device and the first terminal and the other of the pair of fuses is interposed between the first power storage device and the first in-vehicle load; and a bypass having a first end and a second end, the bypass [[that]] is connected in parallel with the switch the first end of the bypass directly connected to the first terminal and the second end of the bypass directly connected to the second terminal, wherein the bypass includes a diode and a resistor, the diode [[that]] has a forward direction that is from the first terminal toward the second terminal, and [[a]]wherein the resistor [[that]] is connected in series with the diode between the first terminal and the second terminal and interposed between the first terminal and the diode, the resistor having a resistance value that is larger than a resistance value of the switch when the switch is turned on.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALU KELLY EMEABA whose telephone number is (571)272-2757.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Rexford Barnie can be reached on 5712727492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALU KELLY EMEABA/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836